DETAILED ACTION

AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
Claims 1 and 11 have been amended. Claims 1-20 are pending and rejected in the application. This action is Final. 

Response to Arguments
Applicant Argues 
A. The Claims Are Not Directed to an “Abstract Idea” The 2019 PEG provides that claims that do not recite matter that falls within three groupings of abstract ideas should not be treated as reciting abstract ideas except rare circumstances. 2019 PEG, at 9-11.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered and are persuasive. Thus, the 35 U.S.C. § 101 rejection has been withdrawn.  

Applicant Argues 
Amended independent claim 1 calls for a combination including, e.g., “when the
basic contact information is stored in the database server, obtaining the basic contact information from the database server, and storing, for future search by the mobile terminal that does not display the telephone book, the basic contact information obtained from the database server into the local database” (emphasis added). None of the cited references, or any combination thereof, teaches or suggests the above quoted elements of claim 1.

Examiner Responds:
Applicant’s arguments with respect to the limitation noted above have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. U.S. Patent Publication (2013/0295999; hereinafter: Wang) in view of Chatterjee et al. U.S. Patent Publication (2007/0041571; hereinafter: Chatterjee, in IDS dated January 29, 2021) and Britt U.S. Patent Publication (2008/0261569; hereinafter: Britt, in IDS dated January 29, 2021)

Claims 1 and 11
As to claims 1 and 11, Wang discloses a mobile terminal, comprising: 
a processor (paragraph[0006], “The system also includes a processor coupled to the user input device and the memory…etc.”); and 
a memory storing instructions that, when executed by the processor, cause the processor to (paragraph[0019], “As shown in FIG. 1, business dialer system 100 may include a processor 110, a memory module 120, an input device 130, a display device 140, and a communication interface 150…etc.”): 
when the mobile terminal is used to perform a dialing operation, display a dialing interface on the mobile terminal (Figure 2A, paragraph[0023], “Display device 140 may include one or more display screens that display texts or graphics to the user. For example, display device 140 may display a GUI…etc.”), without displaying a telephone book or starting other application programs than a dialing program of the dialing interface, to obtain a contact name entered by a user through the dialing interface of the mobile terminal (Figure 2A, paragraph[0023], “Consistent with some embodiments, display device 140 may include two display screens, one for displaying the information input via input device 130, and another for displaying the business objects related to the user input, as shown in FIG. 2A. In some embodiments, input device 130 may be implemented as a keyboard GUI on display device 140, such as on a touch screen device…etc.”, the reference shows in figure 2A a dialing interface with other applications (i.e., telephone book or starting other applications, as claimed) displayed on the mobile screen.); 
search a local database according to the contact name, to determine whether basic contact information corresponding to the contact name is stored in the local database (Figure 5, element 502, paragraph[0059], “An exemplary process 500 for implementing step 432 is disclosed in connection with FIG. 5. In process 500, processor 110 may first search local business database 123 for objects corresponding to the key/number sequence (step 502). For example, if the input number sequence is "1234," and phone number field 330 of a object is "1234567" or "5671234," they may be considered matching, and the respective business object may be identified by processor 110….etc.”), the basic contact information including at least one of the contact name, a wireless network communication number corresponding to the contact name, or a landline phone number corresponding to the contact name (Figure 2A, element 203, paragraph[0027], “Search result area 203 may be configured to display all the business results related to the letter sequence "YELLOW", such as "Yellow Cab" and "Yellow Stone". In some embodiments, search result area 203 may also display the phone numbers that contains the number sequence, for example "419-355-6900"…etc.”); 
when the basic contact information is stored in the local database, obtain the basic contact information stored in the local database (figures 2A and 3, paragraph[0059], “An exemplary process 500 for implementing step 432 is disclosed in connection with FIG. 5. In process 500, processor 110 may first search local business database 123 for objects corresponding to the key/number sequence (step 502). For example, if the input number sequence is "1234," and phone number field 330 of a object is "1234567" or "5671234," they may be considered matching, and the respective business object may be identified by processor 110. Likewise, the key sequence may be compared with data fields including display name field 310, keyword field 320, and tag field 340…etc.”); 
when the basic contact information is not stored in the local database, search a database server on a network to determine whether the basic contact information is stored in the database server (paragraph[0060], “Processor 110 may then count the number of business objects identified through the local search and compare it to a predetermined threshold number (step 504). If the number of business objects found is smaller than the threshold number (step 504: no), processor 110 may automatically initiate an online search to obtain supplemental business data (step 508). For example, the threshold number may be 0, such that online search is performed when no business object is found in local business database 123….etc.”); 
when the basic contact information is stored in the database server, obtain the basic contact information from the database server(paragraph[0063], “Online search results may be downloaded and received from online service 160 (step 510). In some embodiments, the search results may be downloaded as a data file. When the data size is large, the data file may be compressed before downloading. In some embodiments, processor 110 may create new business objects based on the received business data. The online search results may be integrated with local search results…etc.”), and 
establish a communication connection with a device of a contact corresponding to the contact name by using the obtained basic contact information (paragraph[0043], “For example, the phone number or the proxy number specified in action field 380 may be dialed, or the action specified in field 380 may be performed…etc.”).

Wang does not appear to explicitly disclose 
and store, for future search by the mobile terminal that does not display the telephone book, the basic contact information obtained from the database server into the local database;

However, Chatterjee discloses and store, for future search, the basic contact information obtained from the database server into the local database (paragraph[0045], “Both the communications log and the integrated phonebook provide the ability to view (and modify in case of the integrated phonebook) contacts as well as to select one or more contacts from the contact list and then select desired AMC calling...etc."). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee to save a contact from a network database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee to provide a communication system that provide efficient, timely, and proactive real-time management of multiple types of communications (Chatterjee: paragraph[0007]).

	The combination of Wang and Chatterjee do not appear to explicitly disclose for future search by the mobile terminal that does not display the telephone book.

However, Britt discloses or future search by the mobile terminal that does not display the telephone book(figure 8, paragraph[0063], “An internal dialog box 70 is presented in which the user may type or enter a name, number, or other identifying characters to search… such as T9 (as indicated by "T9Abc")…etc.”, the reference describes using T9 to input a name or number without display the telephone book (e.g., figure 8).). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee and Britt to use a search interface with a T9 keyboard database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee and Britt to present a user with content from a variety of mobile messaging content types and service providers in an intuitive easily manageable and efficient manner (Britt: paragraph[0007]).


Claims 2 and 12
As to claims 2 and 12, the combination of Wang, Chatterjee, and Britt discloses all the elements in claim 11, as noted above, and Wang further disclose wherein in obtaining the contact name entered by the user through the dialing interface, the instructions further cause the processor to: 
acquire a character string entered through a keyboard provided by the dialing interface without displaying the telephone book (figure 2A, paragraph[0025]-paragraph[0026], “As shown in FIG. 2A, UI 200 may include several screen areas, including, for example, a dial pad 201, an input display area 202, a search result area 203, a dial button 204, and a function button 205…etc.”) ; 
obtain, through an automatic matching, at least one piece of matched input information according to the character string (paragraph[0027], “the user may be interpreted by processor 110 as a number sequence and one or more letter sequences simultaneously. For example, the key sequence ["WXYZ (9)", "DEF (3)", "JKL (5)", "JKL (5)", "MNO (6)", "WXYZ (9)"] may be interpreted as the number sequence "935569" and the letter sequence "YELLOW." Input display area 202 may be configured to display the number sequence "935569". Search result area 203 may be configured to display all the business results related to the letter sequence "YELLOW", such as "Yellow Cab" and "Yellow Stone"…etc.”); and 
receive a selection by the user of one piece of input information from the at least one matched input information as the contact name (paragraph[0041], “Action field 380 may store the action to be taken once business object 300 is selected by the user. In some embodiments, action field 380 may store the proxy phone number to be dialed which may redirect the user to the business….etc.”).

Wang does not appear to explicitly disclose T9 keyboard. 

However, Chatterjee discloses T9 keyboard (figure 7, element Texting Mode, T9 Word, the reference describes using a T9 word keyboard interface G1 (e.g., figure 7) to enter text (e.g., paragraph[0100], “Various text entry modes are supported…etc.”). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee to save a contact from a network database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee to provide a communication system that provide efficient, timely, and proactive real-time management of multiple types of communications (Chatterjee: paragraph[0007]).

Claims 3 and 13
As to claims 3 and 13, the combination of Wang, Chatterjee, and Britt discloses all the elements in claim 11, as noted above, and Chatterjee further disclose wherein when the basic contact information is not stored in the local database or the database server, the instructions further cause the processor to: 
obtain the basic contact information entered by the user through the dialing interface, and store the contact name and the basic contact information obtained through the dialing interface in the local database(figures 6 and 7, paragraph[0132], the reference describes the user being able to manually enter unavailable contact information. The reference describes being able to change the contact information through a dialing interface like in figure 6 (e.g., element call “Jane Doe" and figure 7 (e.g., element "Call Jody with Verizon") (e.g., paragraph[0154] and paragraph[0190]).), and store the contact name and the basic contact information obtained through the dialing interface in the local database (figure 7, paragraph[0131]-paragraph[0132], “the edits to the contact information can be stored locally within the contact store...etc.").

Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. U.S. Patent Publication (2013/0295999; hereinafter: Wang) in view of Chatterjee et al. U.S. Patent Publication (2007/0041571; hereinafter: Chatterjee, in IDS dated January 29, 2021) and Britt U.S. Patent Publication (2008/0261569; hereinafter: Britt, in IDS dated January 29, 2021) and further in view of Koberg et al. U.S. Patent Application (2010/0144331; hereinafter: Koberg, in IDS dated January 29, 2021) and further in view of Ring et al. U.S. Patent Application (2010/0268742; hereinafter: Ring, in IDS dated January 29, 2021)

Claims 4 and 14
As to claims 4 and 14, the combination of Wang, Chatterjee, and Britt discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein the instructions further cause the processor to: detect contact information in the local database that is not accessed by the dialing interface for longer than a pre-set time;
delete the detected contact information to release storage space of the mobile terminal; and 
connect to the database server according to a predetermined update cycle to update contact information in the local database according to contact information stored in the database server.

However, Koberg discloses detect contact information in the local database that is not accessed by the dialing interface for longer than a pre-set time (paragraph[0048], “a period of time after receiving the contact information, a frequency of use of the contact information, or a period of inactivity of the contact information can be determined. If such determined information satisfies the temporal condition, archive module 214 can remove the contact information from the contact list, address book…etc.”, the reference describes detecting whether contact information has met a condition (i.e., contact frequency of use or inactivity).);
delete the detected contact information to release storage space of the mobile terminal paragraph[0048], “apparatus 200 can remove contact information upon expiration of a determined condition in order to prevent a contact list from becoming cluttered with information that is not relevant to a concurrent state of the mobile device or a user of such device…etc.”, the reference describes detecting whether contact information has met a condition (i.e., contact frequency of use or inactivity). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee and Koberg to delete contact information after a predetermined time which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee and Koberg to electronically organize contract information, and more particularly to automatically archive and retrieve contract information (Koberg: paragraph[0001]).

The combination of Wang, Chatterjee, and Koberg do not appear to explicitly disclose connect to the database server according to a predetermined update cycle to update contact information in the local database according to contact information stored in the database server.

However, Ring discloses connect to the database server according to a predetermined update cycle to update contact information in the local database according to contact information stored in the database server(paragraph[0016],paragraph[0061], paragraph[0069]-paragraph[0070],  they system updates local address books based on a predetermined synchronization rules (e.g., paragraph[0098]). The reference describes using a predetermined automatic or manual update cycle (i.e., predetermined update cycle) (e.g. paragraph[0098]) to preform predetermined synchronization rules (e.g., paragraph[0100]) to update the local address book.). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee, Koberg, and Ring to update information which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee, Koberg, and Ring to synchronize and publish personal information between multiple users and interfaces connected to a network (Ring: paragraph[0003]).

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. U.S. Patent Publication (2013/0295999; hereinafter: Wang) in view of Chatterjee et al. U.S. Patent Publication (2007/0041571; hereinafter: Chatterjee, in IDS dated January 29, 2021) and Britt U.S. Patent Publication (2008/0261569; hereinafter: Britt, in IDS dated January 29, 2021) and further in view of Flynt et al. U.S. Patent Application (2010/0293056; hereinafter: Flynt, in IDS dated January 29, 2021) 

Claims 5 and 15
As to claims 5 and 15, the combination of Wang, Chatterjee, and Britt discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein after obtaining the basic contact information stored in the local database, the instructions further cause the processor to: 
receive an additional information search request from the user for viewing additional contact information corresponding to the contact name, the additional contact information being different from the basic contact information; 
search the local database to determine whether the additional contact information is stored in the local database; and 
provide, when the additional contact information is stored in the local database, the additional contact information to the user.

However, Flynt discloses wherein after obtaining the basic contact information stored in the local database, the instructions further cause the processor to: 
receive an additional information search request from the user for viewing additional contact information corresponding to the contact name, the additional contact information being different from the basic contact information(figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely.); 
search the local database to determine whether the additional contact information is stored in the local database (figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely.); and 
provide, when the additional contact information is stored in the local database, the additional contact information to the user(figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely.). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee, Britt, and Flynt to have an interface to search for additional data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee, Britt, and Flynt to “provide users with quick, direct access to launch software applications available through the mobile device." (Flynt: paragraph[0007])

Claims 8 and 18
As to claims 5 and 15, the combination of Wang, Chatterjee, and Britt discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein, after obtaining the basic contact information from the database server on the network, the instructions further cause the processor to: 
receive an additional information search request from the user for viewing additional contact information corresponding to the contact name; 
search the database server to determine whether the additional contact information is stored in the database server; and 
when the additional contact information is stored in the database server: provide the additional contact information to the user; and 
store the obtained additional contact information in the local database.

However, Flynt discloses wherein, after obtaining the basic contact information from the database server on the network, the instructions further cause the processor to: 
receive an additional information search request from the user for viewing additional contact information corresponding to the contact name (figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely.); 
search the database server to determine whether the additional contact information is stored in the database server (figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely.); and 
when the additional contact information is stored in the database server: provide the additional contact information to the user(figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely.); and 
store the obtained additional contact information in the local database(figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely.). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee and Flynt to have an interface to search for additional data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee and Flynt to “provide users with quick, direct access to launch software applications available through the mobile device." (Flynt: paragraph[0007])

Claims 6, 7,  9, 16, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. U.S. Patent Publication (2013/0295999; hereinafter: Wang) in view of Chatterjee et al. U.S. Patent Publication (2007/0041571; hereinafter: Chatterjee, in IDS dated January 29, 2021) and Britt U.S. Patent Publication (2008/0261569; hereinafter: Britt, in IDS dated January 29, 2021) and further in view of Koberg et al. U.S. Patent Application (2010/0144331; hereinafter: Koberg, in IDS dated January 29, 2021) and further in view of Ring et al. U.S. Patent Application (2010/0268742; hereinafter: Ring, in IDS dated January 29, 2021) and further in view of Flynt et al. U.S. Patent Application (2010/0293056; hereinafter: Flynt, in IDS dated January 29, 2021) 

Claims 6 and 16
As to claims 6 and 16, the combination of Wang, Chatterjee, Britt, Koberg, and Ring discloses all the elements in claim 14, as noted above, but do not appear to explicitly disclose and wherein the instructions further cause the processor to: search, when the additional contact information is not stored in the local database, the database server to determine whether the additional contact information is stored in the database server; and when the additional contact information is stored in the database server: provide the additional contact information to the user; and store the obtained additional contact information in the local database.
	
However, Flynt discloses wherein the instructions further cause the processor to: 
search, when the additional contact information is not stored in the local database, the database server to determine whether the additional contact information is stored in the database server (figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely. The user determines that the additional information is not located on the mobile device and begins a remote search (e.g., paragraph[0055]).); and 
when the additional contact information is stored in the database server: 
provide the additional contact information to the user(figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely. The user determines that the additional information is not located on the mobile device and begins a remote search (e.g., paragraph[0055]).); and 
store the obtained additional contact information in the local database(figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely. The user determines that the additional information is not located on the mobile device and begins a remote search (e.g., paragraph[0055]).). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee, Britt, Koberg, Ring, and Flynt to have an interface to search for additional data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee, Britt, Koberg, Ring, and Flynt to “provide users with quick, direct access to launch software applications available through the mobile device." (Flynt: paragraph[0007])

Claims 7 and 17
As to claims 7 and 17, the combination of Wang, Chatterjee, Britt, Koberg, and Ring discloses all the elements in claim 14, as noted above, but do not appear to explicitly disclose wherein: the additional contact information includes at least one of detailed description information about the contact, an address or postal code of the contact, contact assessment information, or a picture, an email address, or an instant communication number corresponding to the contact.

However, Flynt discloses wherein: the additional contact information includes at least one of detailed description information about the contact, an address or postal code of the contact, contact assessment information, or a picture, an email address, or an instant communication number corresponding to the contact(figures 2 and 5, paragraph[0053]-paragraph[0055], the reference describes obtaining additional contact information on the mobile device or remotely. The user determines that the additional information is not located on the mobile device and begins a remote search (e.g., paragraph[0055]).). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee, Koberg, Ring, and Flynt to have an interface to search for additional data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee, Koberg, Ring, and Flynt to “provide users with quick, direct access to launch software applications available through the mobile device." (Flynt: paragraph[0007])

Claims 9 and 19
As to claims 9 and 19, the combination of Wang, Chatterjee, Britt, Koberg, Ring, and Flynt discloses all the elements in claim 17, as noted above, Wang further disclose wherein in providing the additional contact information to the user, the instructions further cause the processor to: 
display information, including the additional contact information, in a user interface of the mobile terminal, wherein a display mode of the displayed information is set by the database server (paragraph[0070]-paragraph[0071], “Processor 110 may retrieve the additional business information from online service 160 (step 706). For example, a map showing the location of the business and/or customer reviews about the business may be downloaded. The retrieved additional information may be displayed on display device 140 (step 708), and process 700 may terminate…etc.”).

Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. U.S. Patent Publication (2013/0295999; hereinafter: Wang) in view of Chatterjee et al. U.S. Patent Publication (2007/0041571; hereinafter: Chatterjee, in IDS dated January 29, 2021) and Britt U.S. Patent Publication (2008/0261569; hereinafter: Britt, in IDS dated January 29, 2021) and further in view of Kimbrell et al. U.S. Patent Application (2009/0036163; hereinafter: Kimbrell, in IDS dated January 29, 2021)

Claims 10 and 20
As to claims 10 and 20, the combination of Wang, Chatterjee, and Britt discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein in obtaining the basic contact information entered by the user through the dialing interface, the instructions further cause the processor to: 
obtain a phone number entered by the user through the dialing interface; and
obtain a contact name entered by the user through the dialing interface, and
wherein in storing the obtained basic contact information in the local database, the instructions further cause the processor to: 
temporarily save the obtained phone number and contact name as a temporary contact; 
receive a confirmation from the user; and 
store, after receiving the confirmation, the temporary contact in the local database as the basic contact information.

However, Kimbrell discloses wherein in obtaining the basic contact information entered by the user through the dialing interface, the instructions further cause the processor to: 
obtain a phone number entered by the user through the dialing interface(figure 2, Abstract, paragraph[0028]-paragraph[0029], the reference describes a user entering contact information into a mobile device. (e.g., paragraph[0028])); and
obtain a contact name entered by the user through the dialing interface(figure 2, Abstract, paragraph[0028]-paragraph[0029], the reference describes a user entering contact information into a mobile device. (e.g., paragraph[0028])), and
wherein in storing the obtained basic contact information in the local database, the instructions further cause the processor to (figure 2, Abstract, paragraph[0028]-paragraph[0029], the reference describes a user entering contact information into a mobile device. (e.g., paragraph[0028]). The reference describes storing the contact information on the mobile device in temporary or permanent storage. (e.g., paragraph[0028])): 
temporarily save the obtained phone number and contact name as a temporary contact(figure 2, Abstract, paragraph[0028]-paragraph[0029], the reference describes a user entering contact information into a mobile device. (e.g., paragraph[0028]). The reference describes storing the contact information on the mobile device in temporary or permanent storage. (e.g., paragraph[0028])); 
receive a confirmation from the user(figure 2, Abstract, paragraph[0028]-paragraph[0029], the reference describes a user entering contact information into a mobile device. (e.g., paragraph[0028]). The reference describes storing the contact information on the mobile device in temporary or permanent storage. (e.g., paragraph[0028]) The reference describes the user confirming the storage of the contact information. (e.g., paragraph[0028])); and 
store, after receiving the confirmation, the temporary contact in the local database as the basic contact information (figure 2, Abstract, paragraph[0028]-paragraph[0029], the reference describes a user entering contact information into a mobile device. (e.g., paragraph[0028]). The reference describes storing the contact information on the mobile device in temporary or permanent storage. (e.g., paragraph[0028]) The reference describes the user confirming the storage of the contact information. (e.g., paragraph[0028])). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Wang with the teachings of Chatterjee, Britt, and Kimbrell to update an address book which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Wang with the teachings of Chatterjee, Britt, and Kimbrell to clear mobile device storage by identifying a contact as temporary, setting an expiration data for the temporary contact, and removing the temporary contact on the expiration date. (Kimbrell: paragraph[0003]).





Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 16, 2022                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000